'-" ·,.,   . _.,,,
                                                                                                                                                                                                                                                           l i;
           ,:.A;;;;0.;;24,;;:5.;;;,B~(R;;;ev;,;..;;;02;;,:ID;;;;Bl,;;;20;;,l9~);;,;lueadg,::,m:;;en:;,,t1:::.·n:.:.,aC;;;:r,:::im,:::in:;;al;;,P;;;etty~Ca::;;se:,a(,:::M,:::od::,:ifi:,:::ed~)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~P_::;ag~e~lo:::,:;f.:.:,,L   /



                                                                   UNITED STATES DISTRICT COURT
                                                                                    SOUTHERN DISTRICT OF CALIFORNIA

                                             United States of America                                                                                 JUDGMENT IN A CRIMINAL CASE
                                                                     V.                                                                              (For Offenses Committed On or After November 1, 1987)


                                        Francisco Morales-Contreras                                                                                  Case Nwnber: 3:19-mj-23271




           REGISTRATION NO. 88183298
           THE DEFENDANT:
                                                                                                                                                                                                           AUG 1 4 2019
            IZI pleaded guilty to count(s) I of Complaint                                       c 1.1m« us i.lic<Tn1cT ccw,rr
                                            ------'----~---------1-.S"'O"'Uil,1-H\;!i:''/e:.'Fi,,/esL'f/,ISc'i'.'/.?Hi,\C+;;;Q:CC.,.;;Q~A~lc""·"""'
            D was found guilty to count(s)                                                 sv                                           D[i>U1'Y
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                                      Nature of Offense                                                                                                                         Count Number(s)
           8:1325                                               ILLEGAL ENTRY (Misdemeanor)                                                                                                               I
             D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             D Count(s)
                                        - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                                         ~ TIME SERVED                                                                     D _ _ _ _ _ _ _ _ _ _ days

            IZI Assessment: $IO WAIVED IZI Fine: WAIVED
            IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                              Wednesday, August 14, 2019
                                                                                                                                              Date of Imposition of Sentence



                                                                                                                                              Hlhr.Lu.Jitr;;;~OCK
                                                                                                                                              UNITED STATES MAGISTRATE JUDGE


           Clerk's Office Copy                                                                                                                                                                                          3:19-mj-23271
